Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is in response to the communication filed on 12/19/2019.
Claims 1, 5-9, 13-17 and 20 are examined and rejected.  
Claims 2, 3, 4, 10, 11, 12, 18, 19 are objected. 

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 11/7/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.

Allowable Subject Matter
Claims 2, 3, 4, 11, 12, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 5-9, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2018/0183592 to Campagna et al (hereinafter “Campagna”) and in view of by U.S. Patent 10,511,445 to Rubin et al (hereinafter “Rubin”) and further in view of U.S. Publication 2017/0249456 to Fu et al (hereinafter “Fu”).  
As per claim 1 Campagna teaches a signature generation method, performed by an electronic apparatus, the method comprising: 
generating a message abstract (Campagna teaches in Fig 12 element 1202 para 74-76 teaches generation of message); 
obtaining public keys and sub signatures of the plurality of signature parties, a sub signature of the signature party being based on the random number of the signature party, the message abstract, and private keys of the plurality of signature parties (Campagna Fig 8 and para 59-62 teaches sub-signature and public keys. Fig 8 teaches public key element 830, slice of public key in elements 826 and 828, slice of hash and key extracts in element 822, 824 with slice of hash OTP keys 810 and 812. Examiner interprets OTP key generated with seed value where seed value is random number, private key is secret key, sub-signature is hash value of signature is interpreted as sub-signature. Examiner notes Merkle Tree signature as known in art  is similar to claimed limitation where all elements of aggregated public key is sliced, shared and authenticated); 
(Campagna Fig 8 para 59-62 teaches OTP keys 802 .. 816 with generation of public key element 817 and Fig 7 element 718 para 55-58 teaches generation of public key with multiple signature parties from each element of 702 .. 716); and 
generating an aggregation signature according to a sum value of the plurality of sub signatures and the message abstract (Campagna Fig 8 element 826 and 828 para 59-62 teaches generation of aggregated public key signature and Fig 4 para 39 teaches generation of signature based on public key).
Campagna does not teach however Rubin teaches, 
a length of the aggregation public key being less than a length of the plurality of public keys after splicing (Rubin Fig 7 col 16 lines 30-65 teaches aggregated digital signature with compressed patter where repeating pair of data is not counted in public key which summarizes as shorter length of public key). 
Campagna teaches signature authority to generate master seed value as a root of seed tree with subordinate nodes (abstract). Campagna does not teach however Rubin teaches, digital signature compression by determining values to decompress of uncompressed digital signature (abstract). Campagna – Rubin are analogous art because they are from secure digital signature. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art, 
Campagna – Rubin does not teach however Fu teaches, 
according to a to-be-signed message and eigenvalues of a plurality of signature parties and an eigenvalue of a signature party being based on a random number of the signature party (Fu para 40 and 51 teaches calculation of eigenvalue on application program to check the integrity of the program with seed value (interpreted as random number)). 
Campagna – Rubin teaches signature authority to generate master seed value as a root of seed tree with subordinate nodes with digital signature (small length) (abstract). Campagna – Rubin does not teach however Fu teaches, calculation of eigenvalue of signature party (para 40, 51). Campagna – Rubin – Fu are analogous art because they are from secure digital signature. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art, having the teachings of Campagna – Rubin - Fu before him or her, to combine Campagna – Rubin’s generation of aggregated public key signature with Fu’s calculation of eigenvalue of application with seed value. The suggestion/motivation for 
As per claim 5 combination of Campagna – Rubin – Fu teaches, the method according to claim 1, wherein the generating the aggregation signature (Campagna Fig 8 element 830 para 61) comprises: 
generating an aggregation sub signature according to the plurality of sub signatures (Campagna Fig 8 element 826 and 828 (example) where element 826 is sliced into element 822 and 824 and sub-signatures are generated respectively element 810 and 812 where each hash is interpreted as sub-signatures and as described in  para 59-62), splicing the aggregation sub signature and the message abstract (Campagna Fig 8 element 826 and 828 are sliced into sub signatures 822 and 824 are generated as sub-signatures where each hash is interpreted as sub-signatures), and generating the aggregation signature based on a result of the splicing (Campagna Fig 8 element 830 and  para 59-63 teaches tree based signature generation where public key is spit for each respective node and eventually combined to generate public key (aggregated) from all leaf nodes for device / user authentication). 
As per claim 6 combination of Campagna – Rubin – Fu teaches, the method according to claim 1, wherein the electronic apparatus corresponds to a client device in a data sharing system (Campagna Fig 16 para 77-80 teaches data sharing between element 1602 client and 1608 server), the plurality of signature parties correspond to a plurality of account addresses provided by the client device (Campagna Fig 1 para 33-35 and 17 para 85-87 teaches multiple client devices such as production, log and user data storage with respective account address and signature of each element example production data with its respective signature key), and the to-be-signed message contains value transfer information corresponding to each account address (Campagna Fig 9 para 64-67 transfer and generation of aggregate key based on keys with seed value from respective elements of Fig 16 production, user data storage and production log which covers the claimed limitation).
As per claim 7 combination of Campagna – Rubin – Fu teaches, the method according to claim 1, wherein the electronic apparatus corresponds to a client device in a data sharing system, and the to-be-signed message contains contract data used to limit a condition of completing a transaction (Campagna Fig 16 para 85-87 teaches multiple client devices such as production, log and user data storage with respective account address and signature of each element example production data with its respective signature key, where onetime key is interpreted as contract data with limit condition as OTP key has expiration time and value).
As per claim 8 combination of Campagna – Rubin – Fu teaches, the method according to claim 1, wherein the electronic apparatus corresponds to a leader node in a data sharing system (Campagna Fig 8 element 830 is leader node generating master public key described in para 59-62), and each of the plurality of signature parties corresponds to a follower node in the data sharing system, and wherein the obtaining public keys and sub signatures of the plurality of signature parties comprises receiving a 
transmitting the message abstract to the follower node in the data sharing system (Campagna Fig 8 element 826 and 828 (example) where element 826 is sliced into element 822 and 824 are leaf nodes being transferred the PK (public key) information with seed value as described in para 59-62); and 
transmitting the aggregation public key and the aggregation signature to each follower node (Campagna Fig 8 element 826 and 828 (example) where element 826 is sliced into element 822 and 824 are leaf nodes being transferred the PK (public key) information with seed value as described in para 59-62). 
Claim 9, 
Claim 9 is rejected in accordance with claim 1.
Claim 13, 
Claim 13 is rejected in accordance with claim 5.
Claim 14, 
Claim 14 is rejected in accordance with claim 6.
Claim 15, 
Claim 15 is rejected in accordance with claim 7.
Claim 16, 
Claim 16 is rejected in accordance with claim 8.
Claim 17, 
Claim 17 is rejected in accordance with claim 1.
Claim 20, 
Claim 13 is rejected in accordance with claim 5.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kaliski et al US Publication 2017/0272250 discloses secure recursive hash tree from leaf nodes with PKI (public key) as synthesized public key. 
Campagna et al US Publication 2018/0183602 discloses signature authority with master seed value and key generators. 
Ford et al US Publication 2018/0359096 discloses cryptographically verifiable data structure with verification of transaction with hash and forward links. 
Praus et al US Patent 10,608,824 discloses Merkle Signature Scheme tree with public key and multiple signing keys. 
Laucius et al US Patent 9,853,977 discloses user/web authentication with secure private key and payload encryption with private keys. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/VIRAL S LAKHIA/           Examiner, Art Unit 2431